In a negligence action to recover damages for personal injuries, plaintiffs appeal from an order of the Supreme Court, Westchester County, entered February 25, 1975, which denied their motion to impose sanctions upon defendant for making changes improperly in the transcript of his examination before trial. The appeal also brings up for review so much of a further order of the same court, entered March 25, 1975, as, upon reargument, adhered to the original determination. Appeal from the order entered February 25, 1975 dismissed as academic. That order was superseded by the order granting reargument. Order entered March 25, 1975 affirmed insofar as appealed from. Defendant is awarded one bill of $50 costs and disbursements to cover both appeals. Under the special circumstances of this case, Special Term did not abuse its discretion in denying the motion. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.